 

Exhibit 10.58

 

BioRestorative Therapies, Inc.

40 Marcus Drive, Suite 1

Melville, New York 11747

 

February 11, 2015

 

Rohto Pharmaceutical Co., Ltd

1-8-1, Tatsumi-nishi, Ikuno-ku,

Osaka 544-8666, Japan

 

Gentlemen:

 

Reference is made to the Research and Development Agreement, dated as of March
19, 2014 (the “Agreement”), between BioRestorative Therapies, Inc. (“BRT”) and
Rohto Pharmaceutical Co., Ltd. (“Rohto”). All capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Agreement.

 

The Parties acknowledge and agree that the Term of the Agreement currently
expires on March 19, 2015 and that additional time is needed for BRT to deliver
the Final Report to Rohto.

 

Accordingly, the Parties hereby agree that Section 4.01 of the Agreement is
amended to read as follows:

 

“4.01     Term.    This Agreement shall commence as of the Effective Date and,
unless sooner terminated or extended as provided hereunder, shall end on June
19, 2015 (the "Term"). The Term and the scope of this Agreement may be extended
and expanded by mutual written agreement.”

 

Except as amended hereby, the Agreement shall continue in full force and effect
in accordance with its terms.

 

This letter may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

This letter shall be governed by, and construed in accordance with, the laws of
the State of New York, excluding choice of law principles thereof.

 

Signatures hereon which are transmitted via facsimile or email shall be deemed
original signatures.

 

  Very truly yours,         BIORESTORATIVE THERAPIES, INC.         By:      
Mark Weinreb, Chief Executive Officer

 

Agreed:

 

ROHTO PHARMACEUTICAL CO., LTD.

 

By:    

 

 

 